 1
 2
 3
 4
 5
 6
 7
 8                        UNITED STATES DISTRICT COURT
 9                     CENTRAL DISTRICT OF CALIFORNIA
     Nehemiah Kong,                 )     SACV 18-01992 JVS (JDEx)
10                                  )
                                    )     ORDER OF DISMISSAL UPON
11               Plaintiff,         )
                                    )     SETTLEMENT OF CASE
12        v.                        )
                                    )
13   Los Altos XIX LP, et al.,      )
                                    )
14               Defendant(s).      )
                                    )
15                                  )
     ______________________________ )
16
17
           The Court having been advised by the counsel for the parties that the above-
18
     entitled action has been settled,
19
            IT IS ORDERED that this action be and is hereby dismissed in its entirety
20
     without prejudice to the right, upon good cause being shown within 75 days, to reopen
21
     the action if settlement is not consummated.
22
23
     DATED: January 30, 2019                        ___________________________
24
                                                       James V. Selna
25
                                                    United States District Judge
26
27
28
